Title: To Benjamin Franklin from Dumas, 19 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 19e. 7bre. 1780
Vous verrez par le feuillet ci-joint, que nous ne nous lassons point de profiter de tout pour donner au public une idée des affaires en Amérique bien opposée à celle que l’ennemi avoit excitée depuis l’affaire de Charlestown. Aussi le Succès répond à notre attente; & les Anglomanes enragent. J’espere que le Vent, qui vient de se mettre à l’Ouest, amenera bientôt quelque navire avec de bonnes nouvelles; & je me recommande d’avance pour les avoir d’abord. Rien de nouveau ici. Je suis avec un très-grand respect, Monsieur Votre très-humble & très obeissant serviteur
Dumas
Passy à Son Exc. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie Sept 19. 80
